         Case 3:18-cv-00437-HZ            Document 100            Filed 10/16/19   Page 1 of 15




LAWRENCE B. BURKE, OSB #892082
larryburke@dwt.com
ASHLEY L. VULIN, OSB #145454
ashleyvulin@dwtcom
ROBERT E. MILLER, admitted Pro Hac Vice
robertmiller@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

JANE E. VETTO, OSB #914564
jvetto@co.marion.or.us
555 Court Street, NE, Ste. 5242
Salem, OR 97309
Telephone: (503) 588-5220

THOMAS V. CUPANI, OSB #924654
tcupani@cityofsalem.net
555 Liberty St. SE, Room 205
Salem, Oregon 97301
Telephone: (503) 588-6003
Facsimile: (503) 361-2202

         Attorneys for City of Salem and Marion County


                               IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION

NORTHWEST ENVIRONMENTAL                                       Case No. 3:18-cv-00437-PK
DEFENSE CENTER, WILDEARTH
GUARDIANS, and NATIVE FISH
SOCIETY,                                                      OPPOSITION OF CITY OF SALEM
                                                              AND MARION COUNTY TO
                                   PLAINTIFFS,                PLAINTIFFS' MOTION FOR
                                                              SUMMARY JUDGMENT
         v.

U.S. ARMY CORPS OF ENGINEERS and
NATIONAL MARINE FISHERIES
SERVICE,

                                   DEFENDANTS.



Page 1 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012           DAVIS WRIGHT TREMAINE LLP
                                           1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ             Document 100            Filed 10/16/19   Page 2 of 15




                                      I.         INTRODUCTION
         The City and the County intervened to protect their citizens' interests in the North

Santiam River. The City of Salem (the "City") has relied on water from the North Santiam

River—on which Detroit Dam creates a reservoir—for 75 years. The City's nearly 200,000

customers depend on this source every day for drinking water. Moreover, many surrounding

farms in Marion County (the "County") depend on water from the reservoir and river for crop

irrigation, and the reservoir is a popular recreational destination that sustains many local

businesses.

         In their Complaint, Plaintiffs asked the Court to order "such declaratory relief, and

temporary, preliminary, or permanent injunctive relief as may be prayed for hereafter,"

(Complaint at 31) and have here moved for summary judgment that the Corps is in violation of

the ESA. Plaintiffs previously unsuccessfully sought a preliminary injunction, where they

demanded that the U.S. Army Corps of Engineers ("the Corps") partially drawdown Detroit Lake

and evaluate complete drawdown between fall and April.
         As argued by the City and County in response to Plaintiffs' Motion for a Preliminary

Injunction, such drawdowns could:
              1) Shut down the City's water treatment facility;

              2) Reduce City water supply and quality below what is necessary to serve the City's

              population (as allowed by its legally granted water rights);

              3) Impact the County's funding for basic health and safety services; and

              4) Threaten the viability of many local businesses and farmers.
         Therefore, the failure to perform, such drawdowns in the past should not be a basis for a

finding of ESA liability. In fact, in their Motion, Plaintiffs claim any "cost-benefit" consideration

was prohibited and that the Court must therefore ignore any adverse impacts of the drawdown,

even if they would have impacted the City's water supply. Motion at pp. 16-17. Plaintiffs fail to

recall that they previously admitted the Court may not enter an injunction that would threaten

Page 2 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012            DAVIS WRIGHT TREMAINE LLP
                                            1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ          Document 100               Filed 10/16/19   Page 3 of 15




human health and safety, and that compromising the City of Salem's water supply would present

such a threat. While Plaintiffs now insist the Corps should have ignored these "costs," the

proposed additional drawdown demanded certainty as to the impacts. Plaintiffs have provided

no assurance here that further lowering Detroit Lake would not have not threatened human health

and safety.

         Furthermore, Plaintiffs are also wrong in alleging the Corps is in violation of the ESA at

Detroit Dam because it has already successfully implemented protective measures at Detroit

Dam, has re-initiated consultation of its initial Biological Opinion ("BiOP") (which was never

invalidated) and is moving forward with amended dam modifications to address these critical

concerns. Plaintiffs have no basis of liability to force a further drawdown of the reservoir

outside the existing process and without full review of reasonable alternatives. The City and

County intervened in this lawsuit to prevent exactly that and oppose Plaintiffs' Motion to the

extent their claims seek such liability to support such relief.

         The Court should deny all relief requested by Plaintiffs to the extent it affects the

operation of Detroit Dam and reservoir. The City and the County express no opinion on other

relief Plaintiffs seek.

                                      II.         BACKGROUND

         A.        Detroit Dam and the Willamette Project
         Detroit Dam (the "Dam") is one of thirteen dams that comprise the Willamette River

Basin Flood Control Project ("Willamette Project"). Dkt. No. 36-2 (2008 Biological Opinion) at

4.6-6. The Dam forms a reservoir known as Detroit Lake, which is within the North Santiam

Watershed. In 2000, the United States Army Corps of Engineers ("the Corps"), along with the

Bureau of Reclamation and Bonneville Power Administration, initiated consultation with the

National Marine Fisheries Service ("NMFS") pursuant to the Endangered Species Act ("ESA")

over effects of the configuration, operations, and maintenance of the Willamette Project on

Upper Willamette River Chinook salmon and steelhead. See id. at 1-3-1-4. NMFS completed
Page 3 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012            DAVIS WRIGHT TREMAINE LLP
                                            1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ        Document 100             Filed 10/16/19   Page 4 of 15




consultation and issued a biological opinion in 2008. Id. Ex. 2. NMFS directed the Corps to

implement reasonable and prudent alternatives ("RPAs") to mitigate impacts and to ensure

survival of those species with an adequate potential for recovery. See id. at 9-1. With respect to

Detroit Dam, the 2008 BiOp directed the Corps to implement "structural modifications or major

operational changes for improved water quality to at least one of the Project dams," with Detroit

Dam being the highest priority for "construction of a temperature control structure or operational

changes to achieve temperature control." See id. at 9-82. The 2008 BiOp did not evaluate the

impacts of partial or full reservoir drawdown. See id.

         In 2017, the Corps signaled its intent to move forward with changes at Detroit Dam by

publishing its "Notice of Intent to Prepare an Environmental Impact Statement for the Detroit

Dam Downstream Passage Project" ("EIS Notice") in the Federal Register. 82 Fed. Reg. 55,830

(Nov. 24, 2017). The Corps solicited "scoping" comments from the public to identify issues and

alternatives to be considered during the Corps' development of the Environmental Impact

Statement ("EIS"). Id. The Corps stated that it would consider operational as well as structural

changes at Detroit Dam as part of the EIS. Id. Both the County and the City provided scoping

comments to inform the Corps of Detroit Lake's crucial role in the local economy and in

providing safe drinking water. See Dkt. No. 63-1 (Goeres-Priest Decl. Ex. A); Dkt. No. 62-2

(Hogue Decl. Ex. B) In January 2018, however, the Corps announced plans to completely drain

Detroit Lake, potentially for years, in order to build a 300-foot water temperature control tower)

         The County and the City intervened in this lawsuit See Dkt. No. 57.




1 See Defendant-Interveners' Amended Answers to Complaint and Cross Claim, Dkt. No. 57, at
9, ¶ 16; Zach Urness, Statesman Journal, Major dam project could empty Detroit Lake for years,
in fish recovery plan, Jan. 13, 2018, available at
https://www.statesmanj ournal.com/story/news/2018/01/13/detroit-lake-ore gon-reservoir-empty-
army-corps-engineers-salmon-steelhead-low-water/1015180001/.

Page 4 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012        DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ               Document 100            Filed 10/16/19   Page 5 of 15




         Plaintiffs filed a motion for preliminary injunction, requesting that the Court order the

Corps to immediately implement interim actions, including significant operational changes at

Detroit Dam. Specifically, with respect to Detroit Dam, Plaintiffs asked the Court to order the

Corps to:

               •    Drawdown the reservoir at Detroit Dam to 1,370 feet elevation by November 15

                    [presumably of 2019] and hold until December 15, and prioritize use of

                    regulating outlet discharge (Dkt. 36-44, at 1, ¶ I.A.a);

               •    Reevaluate the "[d]rawdown of Detroit reservoir from fall through April"

                    "without incorporating the assumption that the agency must fulfill purposes of

                    hydropower, recreation, irrigation, and municipal and industrial water supply"

                    (Id. at 2, ¶ I.C); and

               •    Use the "lowest regulating outlets on" Detroit Dam "during fall to discharge cold

                    water to meet temperature targets" (Id. at 3, ¶ II.A).

These proposed drawdown measures had not been the subject of an environmental impact

statement or any other consideration of potential impacts.

         The Court rejected the Motion, the parties agreed to bifurcate liability and remedy, and

the Motion at issue here is just for the liability issue. Since the 2008 BiOp, the Corps has

successfully implemented interim measures to improve conditions for salmonids. In the North

Santiam River, such measures have included interim temperature control and downstream fish

passage enhancement through operational modifications at Detroit Dam, in addition to upstream

passage enhancement through the collection of an adult fish collection facility. See U.S. Army

Corps of Engineers, Corps juggles dam operations, fish survival in the Willamette Valley, Feb.

16, 2018, available at https://www.nwp.usace.army.mil/news/feature/Article/1444666/corps-
juggles-dam-operations-fish-survival-in-the-willamette-valley/ (noting the agencies have

completed "a significant amount of 'Biological Opinion' actions, and federally-funded

obligations of $194 million through Fiscal Year 2016" throughout the Willamette Project).
Page 5 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012              DAVIS WRIGHT TREMAINE LLP
                                              1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ          Document 100             Filed 10/16/19   Page 6 of 15




         B.       The City's and the County's Vital Interests in Detroit Lake

                  1.        City of Salem's Drinking Water Supply
         For more than 75 years, the North Santiam River—where the Detroit Dam and reservoir

are located—has served as the primary drinking water source for the City of Salem. Dkt. No. 63-

1 (Goeres-Priest Decl. Ex. A) ¶ 2. The City still primarily relies on the North Santiam River for

water to serve over 192,000 customers and three wholesale customers: the City of Turner,

Suburban East Salem Water District, and Orchard Heights Water Association. Id.

         The City's drinking water treatment facility is located on Geren Island in the North

Santiam River, 45 miles downstream from Detroit Dam. Id. The high water quality of the North

Santiam River allows the City to use slow sand filtration as part of the treatment process. Id. ¶ 4.

Slow sand filtration is a natural filtration process, allowing naturally existing biota in the river to

form a biological layer which then degrades and/or removes particulates and microbial

contaminants in the water. Id. Under normal operating conditions, the slow sand filters are

operated without pretreatment (coagulation, floculation, and sedimentation). Id. Normal

operating conditions require raw water turbidity of less than 10 Nephelometric Turbidity Units

(NTU). Id.

         The Geren Island Treatment Facility is capable of handling short-term turbidity events of

a few days, which are frequently caused by unregulated flows in the fork of the river where the

treatment facility's intake is located. Id. In such instances, the intake to the City's treatment

facility is shut, and the City may rely on back-up water supplies and in-town finished water

storage. Id. The City may also rely on temporary alterations of operations to mix groundwater

with the river water or add additional filters. Id. However, the City's back-up supplies of water

are limited. Id. The back-up supplies depend to some extent on what other municipal water

providers are able to provide to the City at the time, which can vary. Id. As a result, if high

turbidity levels persist beyond a few days into weeks or longer, the City's inability to normally
Page 6 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012          DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ         Document 100             Filed 10/16/19   Page 7 of 15




operate its treatment facility for an extended period would present a serious risk that the City

would not be able to provide sufficient water for its customers. Id.

         Turbidity is also a problem for the City's water supply because, even if the turbidity does

not force a shutdown of the treatment facility, the turbidity may be too high for the treatment

process to effectively remove it. See id. ¶ 5. The result could produce water for the City's

customers that violates standards set by the Safe Drinking Water Act ("SDWA"). Id.

         The drawdowns of Detroit Lake proposed by Plaintiffs could compromise the City's

water supply by causing a prolonged shutdown of the Geren Island Facility or high turbidity in

the water. See id. ¶ 6. The water level in Detroit Lake is maintained at no lower than 1,450 feet

as established in the Water Control Diagram maintained by the Corps. Id. In the summer, the

water level elevation is approximately 1,560 feet. Id. Lowering the water level to 1,370 feet in

November and December, as Plaintiffs proposed, is likely to result in high levels of turbidity

because wet and stormy weather may cause significant erosion to the newly exposed shoreline.

Id. The type of sediment in Detroit Lake is light and does not settle to the bottom of the lake

easily. Id. Further, lower water volume means the sediment is more concentrated in the lake.

Id. As a result, much of the sediment may flow through the dam and downstream, creating high

turbidity. Id. Thus, a drawdown to 1,370 for a full month in late fall could result in a high-

turbidity event much longer than a few days. Id.

         Plaintiffs' proposal to drawdown the reservoir even further (with no elevation level

stated) between the fall months and April is even more concerning. Id. ¶ 7. The problems

described above—such as exposed shoreline erosion and low volume of water—could be

seriously exacerbated, creating a higher risk of excessively turbid water. Id. Moreover, the

months-long draw down creates a higher risk of a long-term high-turbidity event and a higher

risk that the City is unable to comply with the SDWA. Id.

         The impacts of drawing down the reservoir between fall and April would not be limited

to those months. If the reservoir is nearly empty in April, it is unlikely to refill to the regular
Page 7 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012         DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue, Suite 2400
                                           Portland, Oregon 97201-5610
          Case 3:18-cv-00437-HZ           Document 100             Filed 10/16/19   Page 8 of 15




level of 1,560 feet during the summer. See id. ¶ 8. The consequences of inadequate water in the

reservoir during the late spring and summer months could be severe. See id.

         As the weather gets warmer, the City's water needs more than double from

approximately 20 million gallons per day to approximately 50 million gallons per day. Id. ¶ 9.

If the reservoir is near empty in late spring, as Plaintiffs propose, the City would be largely

reliant on natural flow levels of the river during dry months. Id. As a result, the City may

simply not have enough water for its customers' demand. Id. The City holds municipal water

rights in the North Santiam River, and decreasing flows in the river as a result of drawdowns at

Detroit Lake would likely interfere with those rights. Id.

         The City's treatment facility relies on flows that pass by the facility's intake structure in

the river channel on the north side of Geren Island. Id. ¶ 10. In order for the treatment plant to

function properly, the water level at this point of the river must be 2.3 feet, which requires flows

of 700 cubic feet per second (cfs). Id. A sustained drawdown into April poses the threat that

flow levels in the following months will not be sufficient for the facility to operate, as water is

needed to refill the reservoir. See id.

         Lower water elevations in the reservoir as the weather warms is likely to lead to higher

water temperatures in the North Santiam River. Id. ¶ 11. Any deviations from normal water

quality parameters may impact the operations of the water treatment plant, including but not

limited to changing the filter performance and chemical dosage. Id. Higher water temperatures

may also increase the occurrence and magnitude of algal blooms in Detroit Reservoir and the

North Santiam River. Id. Algal blooms negatively impact the water treatment process by

(1) clogging filters and inhibiting the City's ability to meet water demand, (2) producing algal

toxins, and (3) creating taste and odor issues caused by Geosmin and 2-Methylisoborneol (MIB).

Id.

         If the City were to obtain alternative water supply sufficient to mitigate the potential

impacts described above, the process would take years, not months. See id. ¶ 12.
Page 8 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012           DAVIS WRIGHT TREMAINE LLP
                                           1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ           Document 100            Filed 10/16/19   Page 9 of 15




                  2.        Marion County's and its Residents' Reliance on Detroit Lake
         Marion County's economy relies heavily on water in the North Santiam Watershed, and

in particular, Detroit Lake. Dkt. No. 62-2 (Hogue Decl. Ex. B) ¶ 2. More than half of the North

Santiam Watershed is in Marion County, and more than one-third of the County is in the North

Santiam Watershed. Id. ¶ 6.

         Detroit Lake is a popular recreational site, and approximately 70% of jobs in the Detroit

Lake area are in recreation and accommodation. See id. ¶¶ 2, 4. Lower water levels throughout

the summer could impact and effectively eliminate recreational use of Detroit Lake. Id. 114. The

docks and marinas on Detroit Lake are at different elevations, but they range from 1,530 to 1,560

feet (with the exception of one, which is approximately 1,450 feet). Id. If the water level

remains too low to accommodate recreation throughout the summer, many business would likely

be forced out. Id. The County estimates that, for recreation in the Detroit Lake area, prolonged

"low lake" conditions could lead to economic losses of approximately $11 million per year to

local businesses and industries. Id. ¶ 6.

         Beyond recreational industries, Marion County is also the largest producing

agricultural county in the state of Oregon. Id. ¶ 5. As of 2012, Marion County's agricultural

land area totaled 286,194 acres. Id. The agriculture and food processing industry is the

longest-standing industry in Marion County, with nearly 800 firms employing over 16,000

people with payroll of nearly $550 million dollars. Id. The area that would be affected by

the draining of Detroit Lake and resulting prolonged low water levels of Detroit Lake and the

North Santiam River comprises 19% of the county land area and 41% of county jobs. Id.

Many farms and businesses in southern Marion County that rely on the North Santiam River

Watershed for crop irrigation could be severely impacted by low water conditions. Id.

         In addition to the City of Salem, a number of small communities in the Detroit Lake

area rely on the reservoir for drinking water, including Stayton and Gates. Id. ¶ 8.



Page 9 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012          DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ        Document 100             Filed 10/16/19   Page 10 of 15




         Lowering the water in Detroit Dam would have a ripple effect, extending beyond just
businesses in close proximity to the lake and depriving nearby farmers of irrigation water.
Id. ¶ 7. The economic impact would inevitably affect tax revenue to the county, which funds

essential health and safety services. See id.

                                        III.     ARGUMENT
         A.        Plaintiffs Have Not Demonstrated an ESA Violation for
                   Failure to Drawdown Detroit Lake.
         Plaintiffs fail to meet their burden of demonstrating Corps' liability regarding Detroit

Lake because the remedy they argue should have been implemented would have threatened
human health and safety. Instead of presenting any evidence on the human health and safety

impact of the proposed remedies, Plaintiffs merely consider impacts as being costs which

must not be weighed. The remedy for Detroit Dam is being developed appropriately,

considering relevant impacts. This Court should deny the motion regarding ESA violations

at Detroit Lake.

         B.        If There Are ESA Violations at Detroit Lake, the Corps' Liability
                   Should Be Limited to Inactions Other Than Drawdowns.
         First, the Court should deny ESA liability for failure to drawdown Detroit Reservoir from

fall through April, for the same reasons it rejected the same request in the Motion for Preliminary

Injunction. Pls.' Proposed Order, Dkt. No. 36-44, at 2. Plaintiffs' Motion should be limited to

seeking liability for actions that would not impinge on "flood control or human health and

safety." Plaintiffs recognize that the "human health and safety exception includes protecting

Salem's drinking water supply." Pls.' Mot. for Preliminary Injunction ("PI Mot"), Dkt. No. 36

at 34 n.7 ("Plaintiffs seek an order from the Court that directs the Corps to prioritize the needs of
UWR salmon and steelhead over all other authorized purposes of the Willamette Project so long

as the actions do not impair flood control or human health and safety... The human and health
safety exception includes protecting Salem's drinking water supply."). Of course, Plaintiffs'

recognition is consistent with the law, as the Court may not order the Corps to do anything that
Page 10 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012         DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue, Suite 2400
                                           Portland, Oregon 97201-5610
        Case 3:18-cv-00437-HZ          Document 100             Filed 10/16/19   Page 11 of 15




would compromise the City of Salem's water supply or cause any other human health concern.

See NWF, 886 F.3d at 815 (9th Cir. 2018) (proposed injunction accommodated "power

emergencies, health and safety, or other issues"); Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries

Serv., No. 3:01-CV-0640-SI, 2017 WL 1829588, at *10 (D. Or. Apr. 3, 2017), affd in part,

appeal dismissed in part, 886 F.3d 803 (9th Cir. 2018) ("The Court . . . consider[s] Defendants'

arguments relating to the potential harm to the listed species and to human life versus the

benefits asserted by the [] Plaintiffs in evaluating the appropriate injunctive relief."); Nat. Res.

Def. Council v. Kempthorne, No. 1:05-CV-1207 OWW, 2007 WL 4462395, at *13 (E.D. Cal.

Dec. 14, 2007) ("Although the ESA does not expressly recognize an exception for human health

and safety, Plaintiffs have offered and it is prudent to apply . . . .").

         Although Plaintiff argues that health and safety should not be part of any cost-benefit

analysis, Plaintiffs' cited authority in fact supports the Intervenor's position. The injunction

requested by the plaintiff in the recent Ninth Circuit case incorporated concessions to address

"power emergencies, health and safety, or other issues," so the court there did not evaluate the

issue. Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., 886 F.3d 803, 815 (2018) (emphasis

added). Furthermore, this Court already considered that case during Plaintiffs' failed request for

an injunction, and still concluded that prior to any injunction issuing the Court must "balance the

equities" and "determine whether an injunction is in the public interest," which requires

considering the "important matters" related to health and human safety raised by the City and

County. Order on Pls' Motion for a Prelim. Injunction, at 11 n. 10. And the older Supreme

Court case did not upend this established human health and safety exception. See Tenn. Valley

Auth. V Hill, 437 U.S. 153, 183, 194 (1978) (addressing only vague economic concerns, not

those involving human health and safety).

         Since Plaintiffs previously asked the Court to order the Corps to conduct its reevaluation

"without incorporating the assumption that the agency must fulfill purposes of hydropower,

recreation, irrigation, and municipal and industrial water supply," the City and County
Page 11 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012          DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
        Case 3:18-cv-00437-HZ         Document 100            Filed 10/16/19   Page 12 of 15




reasonably fear that Plaintiffs are seeking a finding of liability against the Corps as a predicate of

relief they know may impact health and human safety. Pls.' Proposed Order, Dkt. No. 36-44, at 2

(emphasis added). If the Court does find ESA violations, the Court should still disregard

Plaintiffs' request for a finding of liability for failure to further drawdown Detroit Lake since the

Corps did what was required to avoid impacting human health and safety.

         The Court should deny the request for liability based on a fall-through-April drawdown at

Detroit Lake because the consequences of a drawdown would be serious and far reaching.

Plaintiffs have presented no evidence to the contrary. As noted, the City of Salem relies

primarily on water from the North Santiam River just below Detroit Dam to supply safe drinking

water to 192,000 customers, in addition to three wholesale municipal customers who in turn

supply their citizens with drinking water. See Dkt. No. 63 (Goeres-Priest Decl.) ¶ 1. Lowering

Detroit Lake threatens the functionality of the City's water treatment facility, the City's ability to

comply with the Safe Drinking Water Act, and the City's ability to provide sufficient quantity of

water. See id. ¶¶ 4-11.

         The health and safety risks extend beyond the City's water supply. Small local

communities depend on the reservoir for drinking water without the use of the City's treatment

facility. See Dkt. No. 62 (Hogue Decl.) ¶ 8. Further, such a long term drawdown could

compromise the reservoir's ability to refill during the spring months, and as a result, threaten

agricultural needs. See Dkt. No. 63 (Goeres-Priest Decl.) ¶ 8; Dkt. No. 62 (Hogue Decl.) ¶ 3; see

also Nat. Res. Def. Council v. Kempthorne, No. 1:05-CV-1207 OWW GSA, 2007 WL 4462395,

at *12-13 (E.D. Cal. Dec. 14, 2007) (identifying "[a]dverse effects on agriculture including, but

not limited to, loss of jobs, increased groundwater pumping, fallowed land, and land subsidence"

as part of potential human health and safety concerns). The impact of lowering the reservoir on

agriculture and recreation would inevitably extend to Marion County's tax revenue and,

consequently, its funding of essential health and safety services. See Dkt. No. 62 (Hogue Decl.)

  7.
Page 12 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012        DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
        Case 3:18-cv-00437-HZ         Document 100             Filed 10/16/19   Page 13 of 15




         Plaintiffs appear to argue cost-benefit analysis may play no role in the Court's decision,

but courts have not been so inflexible. In a recent ESA case, interveners argued that an "the

relief would not only reduce water available for crops but prompt a mid-season shutoff that

would financially ruin farmer families." Klamath Tribes v. United States Bureau of

Reclamation, No. 18-CV-03078-WHO, 2018 WL 3570865, at *16 (N.D. Cal. July 25, 2018).

The court recognized that, while courts generally are "not permitted to favor economic interests

over potential harm to endangered species," a "mandatory preliminary injunction is an

extraordinary remedy and I need to be certain that the remedy requested is likely to be effective.

In that respect, I consider the intervenors' concerns and I recognize the complex interests that

would be affected by preliminary relief." Id. (emphasis added). The court noted there were

"competing expert opinions on the effectiveness of the remedy, which is concerning in light of

the magnitude of interests that would be affected by the preliminary injunction." Id. at *17. As

a result, the court denied the request for injunctive relief. Id. Similarly, this Court can, and

should, recognize that ruling that, lack of drawdown actions sought previously in the Motion for

an injunction cannot form the basis for liability.

                                      IV.       CONCLUSION
         The City and County request that the Court limit any finding of liability to findings that

do not involve actions potentially impacting the City of Salem's water supply, along with many

other vital interests to the surrounding Marion County community. Plaintiffs broadly alleged

that the Corps should have lowered water levels in Detroit Lake without regard to interests of the

County and the City. As a result, the City and the County respectfully request that the Court

deny Plaintiffs' motion to the extent it would impact the operation of the Detroit Dam and

reservoir.




Page 13 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012         DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue, Suite 2400
                                           Portland, Oregon 97201-5610
         Case 3:18-cv-00437-HZ     Document 100             Filed 10/16/19   Page 14 of 15




         DATED this 16th day of October, 2019.

                                    DAVIS WRIGHT TREMAINE LLP



                                    By
                                         LAWRENCE B. BURKE, OSB #892J)82
                                         larryburke@dwt.com
                                         ASHLEY L. VULIN, OSB #145454
                                         ashleyvulin@dwt.com
                                         ROBERT E. MILLER, admitted Pro Hac Vice
                                         robertmiller@dwt.com
                                         DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue, Suite 2400
                                         Portland, Oregon 97201-5610
                                         Telephone: (503) 241-2300
                                         Facsimile: (503) 778-5299

                                         JANE E. VETTO, OSB #914564
                                         jvetto@co.marion.or.us
                                         555 Court Street, NE, Ste. 5242
                                         Salem, OR 997309
                                         Telephone: (503) 588-5220

                                         THOMAS V. CUPANI, OSB #924654
                                         tcupani@cityofsalem.net
                                         555 Liberty St. SE, Room 205
                                         Salem, Oregon 97301
                                         Telephone: (503) 588-6003
                                         Facsimile: (503) 361-2202

                                         Attorneys for City of Salem and Marion County




Page 14 — OPPOSITION OF CITY OF SALEM AND MARION COUNTY TO PLAINTIFFS' MOTION FOR
SUMMARY JUDGMENT
4820-7492-0616v.4 0783034-000012     DAVIS WRIGHT TREMAINE LLP
                                     1300 S.W. Fifth Avenue, Suite 2400
                                       Portland, Oregon 97201-5610
        Case 3:18-cv-00437-HZ         Document 100             Filed 10/16/19    Page 15 of 15




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 16, 2019, a true and correct copy of the above

Opposition of City of Salem and Marion County to Plaintiffs' Motion for Summary

Judgment was electronically filed with the Clerk of the Court using CM/ECF. Copies of this

document will be served upon interested counsel via the Notices of Electronic Filing that are

generated by CM/ECF.

         Dated this 16th day of October, 2019.

                                       DAVIS WRIGHT TREMAINE LLP



                                       By
                                            LAWRENCE B. BURKE, OSB #892082
                                            larryburke@dwt.com
                                            Telephone: (503) 241-2300
                                            Facsimile: (503) 778-5299

                                            Of Attorneys for City of Salem and Marion County




Page 1 — CERTIFICATE OF SERVICE
                                         DAVIS WRIGHT TREMAINE LLP
4820-7492-0616v.4 0783034-000012         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main • (503) 778-5299 fax
